 

STEVEN G. KALAR

Federal Public Defender

Northern District of California
SEVERA KEITH

Assistant Federal Public Defender
8th Floor - Suite 820

55 South Market Street

San Jose, CA 95113

Telephone: (408) 291-7753
Facsimile: (408) 291-7399
Email: Severa_Keith@fd.org

Counsel for Defendant Vega-Lobato

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No.: CR 17-00628 BLF (
Plaintiff, STIPULATION AND porch
ORDER TO RESET SENTENCING
V. HEARING DATE

ANTHONY VEGA-LOBATO,

Defendant.

 

 

Defendant Anthony Vega-Lobato, through counsel, and counsel for the government hereby
stipulate and request that this Court reset Mr. Vega-Lobato’s currently-set Sentencing Hearing date of
December 10, 2019 to February 18, 2020. The reason for this request is that counsel for Defendant
Vega-Lobato continues to conduct mitigation investigation that is relevant and necessary for
sentencing.

Counsel for both parties agree that, in light of the ongoing preparation and planning, that it is

appropriate to reset the Sentencing Hearing, so that all factors relevant to Mr. Vega-Lobato’s sentence

can be adequately investigated and presented, and that a time exclusion order be issued that would

STIPULATION
VEGA-LOBATO, CR 17-00628 BLF

 
>

oO 7S USN OU

10
Ll
12
13
14
15
16
Li
18
19
20
21
22
23
24
25
26
27
28

 

exclude time under the Speedy Trial Act from December 10, 2019, through February 18, 2020, to
permit the parties the reasonable time necessary for effective preparation.

IT IS SO STIPULATED.

Respectfully submitted,

STEVEN G. KALAR
Federal Public Defender
Northern District of California

/S/
SEVERA KEITH
Assistant Federal Public Defender

/S/
SCOTT SIMEON
Assistant United States Attorney

[PR SED] ORDER
PURSUANT TO STIPULATION, IT IS HEREBY ORDERED
Defendant Anthony Vega-Lobato’s Sentencing Hearing is reset from December 10, 2019 to
| February 18, 2020.

The Court finds that the ends of justice served by granting this continuance outweigh the best
interest of the public and defendant in a speedy trial, and accordingly excludes time under the Speedy
Trial Act from December 10, 2019, through February 18, 2020. The Court finds this exclusion is
necessary to permit for continuity of counsel and to allow for the effective preparation of defense

counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

IT IS SO ORDERED.
.

naar pV BDA Apc Z Lf UAL,
TAE HONORABLE BETH LABSON FREEMAN
United States District Judge

 

STIPULATION
VEGA-LOBATO, CR 17-00628 BLF

 
